Department of Health and Human Services
DEPARTMENTAL APPEALS BOARD

Civil Remedies Division

Ronald Paul Belin, DPM,
Petitioner,

v.
Centers for Medicare & Medicaid Services.
Docket No. C-14-1181

ALJ Ruling No. 2014-42

Date: September 3, 2014

RULING DISMISSING
REQUEST FOR HEARING

On my own motion and pursuant to the provisions of 42 C.F.R. § 498.70(a) and (b) I
dismiss the request for hearing of Petitioner, Ronald Paul Belin, DPM.

Petitioner requested a hearing to challenge the determination of the Centers for Medicare
& Medicaid Services (CMS) to deny his application to enroll in the Medicare program.
In a letter dated November 20, 2013 a Medicare contractor acting on behalf of CMS
advised Petitioner that it was denying his application pursuant to the provisions of 42
C.F.R. § 424.530(a)(3). It gave Petitioner this rationale for denying his application:

On October 4, 2006 you entered a guilty felony plea. You are
still within 10 years of the felony. It is for this reason your
application is denied.

CMS Ex. 3 at 1. Petitioner then asked for reconsideration of this determination. On
March 22, 2014, the contractor, again acting on behalf of CMS, advised Petitioner that it
had denied his request for reconsideration. The contractor cited the provisions of
42 C.F.R. § 424.530(a)(3). CMS Ex. 6 at 1. The contractor then quoted the language of
the regulation essentially verbatim and informed Petitioner that:

According to our records on October 4, 2006, [Petitioner]
agreed to a... [withheld] adjudication on one count of
obtaining a controlled substance by fraud and was convicted
of a felony charge. CMS has determined the offense to be
detrimental to the best interest of the program and its
beneficiaries.

Id. at 2. Although the reconsideration rationale expands slightly on what was said in the
initial determination it says essentially the same thing: CMS denied Petitioner’s
enrollment application based on his conviction of a felony — obtaining a controlled
substance by fraud — within the previous ten years.

Petitioner had filed a previous application for enrollment and that, too, had been denied,
both initially, and on reconsideration. Petitioner requested a hearing to challenge that
previous denial. Another administrative law judge issued a decision affirming the denial
pursuant to the provisions of 42 C.F.R. § 424.530(a)(3). Ronald Paul Belin, DPM, DAB
CR2768 (2013). In his decision, the administrative law judge relied on the provisions of
42 C.F.R. § 424.530(a)(3) and found explicitly that Petitioner had been convicted of a
felony offense within the previous ten years that CMS had determined to be detrimental
to the Medicare program and its beneficiaries. Belin, DAB CR2768, at 11-13, 18. In
short, the administrative law judge’s decision in the previous case involving Petitioner
cites precisely the same rationale and underlying facts for denying Petitioner’s
application as are relied on by CMS in this case.

I directed the parties to brief the question of whether the issues in the case before me
were res judicata. Both parties filed briefs in which they averred that the issues of law
and fact are not identical. CMS argues that the law and facts are not identical because it
has discretion to consider new facts each time an individual applies for enrollment and to
make a de novo determination based on new facts with each new application. However,
CMS has not cited any facts that it relied on to deny Petitioner’s second application that
are different from the facts that it relied on in the previous case.

Petitioner, not surprisingly, argues that this case is predicated on a new and different
enrollment application and he asserts that both the law and facts governing this case
differ from those that applied previously. Petitioner asserts, for example, that the
individual who reviewed and denied Petitioner’s present application is not the same
person as the one who acted on the previous application. He contends, also, that there are
differences in wording between the present denial and that which was made previously,
both on initial determination and reconsideration.

The doctrine of res judicata applies to bar relitigation of issues previously heard and
decided. It is essentially a doctrine of efficiency. Triers of fact should not be required to
rehear cases where the outcome-determinative issues of fact and law are identical.

That is the case here, the parties’ assertions notwithstanding. Close examination of the
two cases shows that CMS denied Petitioner’s enrollment application in both cases for
identical reasons. In both instances CMS found that Petitioner had been convicted of a
felony within the previous ten years. The conviction is identical in each case. In both

instances CMS found that it had authority to deny Petitioner’s application based on the
language of 42 C.F.R. § 424.530(a).

To put it slightly differently, what are the material facts and law of this case that make it
different from its predecessor? Neither CMS nor Petitioner has identified anything that
makes this case different. Were I to issue a decision here I would ultimately rule on the
same issues of fact and law that were addressed previously: whether Petitioner was
convicted of a felony within the previous ten years and whether CMS is authorized by 42
C.F.R. § 424.530(a)(3) to deny Petitioner’s enrollment application based on his felony
conviction. In short, nothing distinguishes this case from its predecessor.

CMS’s argument that principles of res judicata do not apply because it has discretion to
consider new facts and to make a de novo determination is simply wrong. It is irrelevant
that CMS may exercise discretion to take a new look at Petitioner’s circumstances if, in
fact, it ultimately relies on the same facts and law as it considered previously to deny
Petitioner’s enrollment a second time. The principles of res judicata apply here precisely
because CMS relied on the same facts and law as it relied on the last time it considered
Petitioner’s application. CMS has not identified even one additional or materially
different fact that it took into consideration in denying Petitioner’s second application. It
relies on the same regulation to deny each application. And, it cites the previous
administrative law judge decision as providing support for its determination. CMS’s pre-
hearing brief and memorandum in support of its motion for summary judgment at 4.

As for Petitioner’s assertions that this case is different, he does not point to anything that
makes this case materially different from its predecessor. It is true, as Petitioner points
out, that this case is based on a different application, that some facts cited by Petitioner in
support of his application are different from those that he cited previously, that different
people evaluated the two applications initially and on reconsideration, that the wording of
the various initial and reconsideration determinations varies slightly, and that different

letters were sent on different dates in the two cases. But, none of this is relevant. The
material facts and the law pursuant to which Petitioner’s applications were denied have
not changed.

/s/
Steven T. Kessel
Administrative Law Judge

